Title: To Benjamin Franklin from the Marquis de Grammont, 7 January 1783
From: Grammont, ——, marquis de
To: Franklin, Benjamin


Monsieurparis ce 7 janvier 1783.
Je vous prie instament de maccorder un quart d’heure daudiance particuliere au jour et a l’heure quil vous plaira mindiquer vous obligerez infiniment celui qui a lhonneur detre avec une respectueuse Consideration Monsieur Votre tres humble et tres obeissant Serviteur
Le Mis De Grammont
 
Notation: Marquis de Grammont Paris 7 Janvier 1783
